Case 5:18-cv-00041-TBR-LLK Document 149-2 Filed 03/01/19 Page 1 of 2 PageID #: 2968




                        IN THE UNITED STATES DISTRICT COURT
                       OF THE WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION

   GALE CARTER and FORBES HAYS, on             )
   behalf of themselves and those similarly    )
   situated,                                   )
                                               )
                        Plaintiffs,            )
                                               )
          v.                                   )        Case No. 5:18-cv-00041-TBR
                                               )
   PASCHALL TRUCK LINES, INC.,                 )        Judge Thomas B. Russell
   ELEMENT FLEET MANAGEMENT                    )
   CORP., ECN CAPITAL CORP., ECN               )
   FINANCIAL, LLC, 19th CAPITAL                )
   GROUP, LLC, and JOHN DOES 1-20,             )
                                               )
                        Defendants.            )



                 ORDER GRANTING MOTION TO DISMISS ON BEHALF OF
               DEFENDANTS, ECN CAPITAL CORP. AND ECN FINANCIAL LLC

         This matter is before the Court on the motion of Defendants, ECN Capital Corp.

  and ECN Financial LLC, to dismiss the Plaintiffs’ claims against them herein for lack of

  personal jurisdiction. All parties having had the opportunity to present arguments and the

  Court being sufficiently advised;

         IT IS HEREBY ORDERED AND ADJUDGED that the motion to dismiss is well

  taken and it is GRANTED. Accordingly, all claims asserted herein by the Plaintiffs against

  Defendants, ECN Capital Corp. and ECN Financial LLC, are hereby DISMISSED WITH

  PREJUDICE for lack of personal jurisdiction. This is a final and appealable order and

  there is no just cause for delay.
Case 5:18-cv-00041-TBR-LLK Document 149-2 Filed 03/01/19 Page 2 of 2 PageID #: 2969




  DISTRIBUTION: All Counsel of Record
